EXHIBIT 10.7 July 1,2011 Gigantic Parfums, LLC 1250 E. Hallandale Beach Blvd Suite 402 Hallandale Beach, FL 33009 Attention: Rudford Hamon President EXCLUSIVE SUPPLIER AGREEMENT This letter sets forth the provisions of the Exclusive Supplier Agreement ("Agreement") between Gigantic Parfums, LLC ("Gigantic"), Rudford Hamon ("Mr. Hamon") and Adrenalina Inc. ("Adrenalina"), Ilia Lekach (-Mr. Lekach"). Each party has reviewed this Agreement and indicates its acceptance of its terms and conditions by the signature of its authorized representative, below. TERM OF AGREEMENT: July 1, 201 1 ("Effective Date") through August 31, 2016 ("Term"). DEFINITIONS: The following terms used in this letter shall have the following meanings: "Contract Year" means the period beginning on the Effective Date and ending twelve months later; and each individual twelve month period thereafter during the Term; and "Sales" means the sale of Fragrance by Adrenalina that has been invoiced to Gigantic. The value of a "Sale" is the actual amount invoiced to Gigantic for a Fragrance, excluding all other costs and charges, for example, transportation, freight, demurrage, duty, insurance, and/or sales or value added tax; and SUPPLIER Adrenalina will be the exclusive fragrance supplier to Gigantic during the STATUS: Term for all Gigantic's new fragrance requirements. Adrenalina's exclusive supplier status will be governed by the following: I. Exclusive Brief. Gigantic will exclusively brief Adrenalina on all new Gigantic fragrance requirements, including all requirements from brands licensed by Gigantic. Page 1 of 3 Gigantic — Adrenal ina Supplier Agreement Confidential Information NEW FRAGRANCE Selling prices for all new Fragrances will be the same as the selling price PRICING: Adrenalina receives from Givuadan without a mark-up. The selling price will be based on the price Adrenalina agreed with Givuadan as per its agreement for Katy Perry "Meow" oil and solution, unless otherwise agreed by the parties. The price agreed for Katy Perry "Meow" is $69.40 / kg for oil and $14.78/kilo for solution (assuming an 18% use level). All Fragrances are priced EXW Givaudan's manufacturing facility. EXCLUSIVE FRAGRANCES: Fragrances purchased by Gigantic will be exclusively sold to Gigantic. MISCELLANEOUS: a.
